Walkeb, J.
The petition in error misdescribes the judgment "which the plaintiff in error desires should he reviewed. The suit was commenced- in the district court by attachment, and on the seventeenth day of April, 1868, the district court quashed the attachment, and -on the fourteenth day of September, 1868, the plaintiff in .error recovered a judgment against the defendant in error; but it is not from this latter judgment that the plaintiff would appeal, and, his description of a judgment rendered at the fall term for the year 1868 is erroneous.
The petition in error was filed on the sixth day of May, 1870, more than two years after the rendition of the judgment, which the plaintiff in error seeks to have reviewed. The citation in erroy does not run against the party- to the suit, nor is it seyved upon him. If the defendant in error had been a non-resident of the State, or his place of residence unknown, then the citation might have been served on his attorneys of record.
This citation is holden insufficient. The case must be dismissed for this reason alone, if none other existed; but it would be dismissed upon the grounds already alluded to. The error is not assigned to the final judgment.
The plaintiff below should have moved the court, after he obtained judgment, to set aside the order quashing the attachment ; and if the court had entered judgment upon this motion, h_e might then have appealed from such judgment of the court, and in that wav found his redress, if he were entitled to any. (31 Texas, 207.)
The petition in error is dismissed.
Dismissed.